Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 recites an apparatus comprising, among other features, a network interface, at least one processor to: prevent access to data indicative of the first jackpot at least one of a plurality of second devices that are playing the game in response to determining that the data indicative of the contribution to the first jackpot is transmitted and in response to determining that the at least one second device did not transmit a threshold contribution to the first jackpot.  No single reference or reasonable combination of references anticipate or make obvious claim 1.  
U.S. Patent Application Publication No. 2009/0117979 to Decasa discloses players contributing to an award based on a qualifying condition and prevents others from receiving when they fail to meet the conditions.  As set forth in the prosecution history of related application 12/768,381, Decasa fails to disclose “in response to determining that the at least one second device did not transmit a threshold contribution to the first jackpot.”  For at least this reason, claims 1-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715